DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-20 are rejected under 35 U.S.C. 102(1) (1) as being unpatentable over by Lexen (WO 2014/133425) in view of Baek (US 2013/0080018), and Tulpule (US 2020/0276974)
As to claim 1 Lexen discloses a system for controlling platooning by a following vehicle, the system comprising: 
a main body of the following vehicle(Column 2 lines 21-24 “According to a first aspect of the present invention, it relates to a method for determining an aerodynamically favorable relative position between at least one leading ground traveling vehicle and at least one following ground traveling vehicle,”); 
a pressure sensor located in or on the main body and configured to detect a pressure corresponding to a pressure wake from a leading vehicle (Column 11 lines 30-Column 12 lines 1-3 : As a further alternative, the detection of a leading vehicle in front may be performed by an independent measuring unit or sensor. In a second step S2, the measuring unit measures the relative speed and direction of airborne particles in the air surrounding the vehicle, whereby a processing circuitry generates measurement values in three spatial coordinates x, y, z.”); and 
an electronic control unit (ECU) located in or on the main body, coupled to the pressure sensor, and configured to determine an optimal distance from the following vehicle to the leading vehicle based on the detected pressure, the optimal distance corresponding to a distance at which drag applied to the following vehicle is reduced based on the pressure wake from the leading vehicle(Page 5 lines 12-26 “According to an exemplary embodiment, the method is further comprising the step of automatically positioning the following vehicle in the aerodynamically favorable relative position by consulting the vehicle's central 20 control system. By automatically positioning the vehicles, an accurate intervehicle distance may be achieved and constantly maintained. Additionally, by automatically positioning the vehicle, the distances between the leading and the following vehicle may be shortened while still ensuring a safe distance.”).
Lexen does not explicitly disclose determine, based on the identification of the leading vehicle as the optimal leading vehicle to follow,  a wake profile of the lading vehicle based on the detected data related to the shape of the leading vehicle.
Baek teaches a sensor located in or on the main body and configured to detect data related to a shape of the leading vehicle (Paragraph 65 “cording to exemplary embodiments of the present invention, the pressure of air which a vehicle body receives is sensed through a plurality of pressure sensors installed outside the vehicle body following the preceding vehicle and information including the direction of the wind, a wind velocity, an air volume, an air resistance value, and the like are provided to a driver by measuring aerodynamic force data which the vehicle body receives through the sensed pressure value and driving information.”)
determine, based on the identification of the leading vehicle as the optimal leading vehicle to follow, a wake profile of the leading vehicle of the leading vehicle based on the detected data related to the shape of the leading vehicle and determining an optimal distance from the following vehicle to the leading vehicle based on the detected pressure and the determined wake profile(Paragraph 47 “In addition, the calculation unit 40 is configured to repeatedly calculate the optimal intervehicle distance based on the aerodynamic force data which the vehicle receives and the intervehicle distance from the preceding distance when a condition of the preceding vehicle is changed. That is, when the intervehicle distance from the preceding vehicle is changed due to a change in the velocity of the vehicle in which the system is installed or of the preceding vehicle, or when the type and shape of the preceding vehicle are changed due to interruption, the air resistance value is changed. Therefore, the optimal intervehicle distance is again calculated and the adjusted by controlling the distance of the vehicle in which the present system is installed from the preceding vehicle in real time in order to improve gas mileage.”, Paragraph 53 “Meanwhile, as shown in FIG. 3, the system may include a controller that senses the pressure from air which the vehicle body receives by using the plurality of pressure sensors 10 provided in the vehicle body and measures the aerodynamic force data which the vehicle receives through the sensed pressure value and the driving information when the vehicle is driven. The controller then calculates the optimal intervehicle distance at which the air resistance value is minimized based on the aerodynamic force data and the intervehicle distance from the preceding vehicle by measuring the intervehicle distances from other vehicles.”, Paragraph 55 “a method for providing aerodynamic force information to improve a mileage and driving stability of a vehicle according to an exemplary embodiment of the present invention will be described with reference to FIG. 6. The method for providing aerodynamic force information according to the exemplary embodiment of the present invention includes a pressure measuring operation of measuring pressure which a vehicle body receives while a vehicle is driven through a plurality of pressure sensors 10 installed in the vehicle body, an aerodynamic force measuring operation of measuring aerodynamic force data which the vehicle receives from air based on pressure values of air sensed by the pressure sensors 10 and driving information depending on the driving of the vehicle, a vehicle distance measuring operation of measuring distances from other vehicles which travels around a self-vehicle, and an optimal intervehicle distance calculating operation of calculating an optimal intervehicle distance at which an air resistance value is minimized based on an intervehicle distance from a preceding vehicle. That is, when pressure is sensed by the pressure sensors 10, the aerodynamic force data of air which the vehicle receives from the vehicle's associated driving characteristics in addition to the sensed pressure values and the aerodynamic force data are operated complexly and integrally to calculate the air resistance value.”)
It would have been obvious to one of ordinary skill to modify Lexen to include the teachings of detecting data of the shape of the lead of the lead vehicle for the purpose of improving the fuel efficiency of the vehicle.
Lexen does not explicitly disclose a sensor configured to detect data related to a plurality of shapes of vehicles within a predetermined area near the following vehicle, the plurality of shapes of vehicles including a shape of the leading vehicle. 
Tulpule teaches a sensor configured to detect data related to a plurality of shapes of vehicles within a predetermined area near the following vehicle, the plurality of shapes of vehicles including a shape of the leading vehicle (Paragraph 21 “The present disclosure permits determination of changes to (or absolute values of) a.sub.i, coefficients based on advanced sensors (internal information) and external static and dynamic information. As indicated above, the information used may include the proximity of other vehicles including a front vehicle, the size and shape of surrounding vehicles, the relative velocity of surrounding vehicles, weather information such as rain, snow, and sun light, wind speed and direction, relative humidity, air temperature, air density, road surface information (e.g., amount of ice and/or water on the road), tire pressure, etc.”)
Identify, based on the detected data related to the plurality of shapes of vehicles, the leading vehicle as an optimal leading vehicle to follow (Paragraph 21 “The present disclosure permits determination of changes to (or absolute values of) a.sub.i, coefficients based on advanced sensors (internal information) and external static and dynamic information. As indicated above, the information used may include the proximity of other vehicles including a front vehicle, the size and shape of surrounding vehicles, the relative velocity of surrounding vehicles, weather information such as rain, snow, and sun light, wind speed and direction, relative humidity, air temperature, air density, road surface information (e.g., amount of ice and/or water on the road), tire pressure, etc.”)
It would have been obvious to one of ordinary skill to modify Lexen to include the teachings of determining the shapes of other vehicles surrounding the vehicle for the purpose of improving efficiency. 
As to claim 2 Lexen discloses a system wherein: 
the main body includes a front end and a rear end (Figure 1); 
the pressure sensor includes a first pressure sensor located closer to the front end than the rear end (Page 10 lines 14-19); and 
the pressure sensor includes a second pressure sensor located closer to the rear end than the front end (Page 10 lines 20-27).
As to claim 3 Lexen discloses a system wherein: the main body includes a grill towards the front end and a windshield; and the first pressure sensor is located at least one of on the grill or on the windshield (Figure 1).
As to claim 4 Lexen discloses a system wherein: the pressure sensor includes a third pressure sensor located on the grill and the first pressure sensor is located on the windshield (Figure 1).
As to claim 5 Lexen discloses a system wherein the ECU is further configured to determine the optimal distance to be a distance at which a first pressure detected by the first pressure sensor is less than a second pressure detected by the second pressure sensor(Page 9 lines 23-29).
As to claim 6 Lexen discloses a system wherein the ECU is further configured to determine the optimal distance based on the shape of the leading vehicle(Page 6 lines 17-26, Page 5 lines 17-26).
As to claim 10 Tulpule teaches a system wherein:
the ECU is further configured to select, based on the plurality of shapes of the vehicle, the leading vehicle as the optimal leading vehicle to follow (Paragraph 21)
As to claim 11 Lexen discloses a system further comprising: 
an output device located in or on the following vehicle and configured to output data (Page 9 lines 30-Page 10 lines 1-2); and 
a power source located in or on the following vehicle and configured to propel the following vehicle along a roadway (Page 10 lines 14-19), and
wherein the ECU is further configured to at least one of: 
control the output device to output data corresponding to the optimal distance (Page 3 lines 8-12), or 
control the power source to cause the following vehicle to remain within a predetermined distance of the optimal distance relative to the leading vehicle.
As to claim 12 the claim is interpreted and rejected as in claim 1.
As to claim 13 the claim is interpreted and rejected as in claim 6.
As to claim 14 the claim is interpreted and rejected as in claim 10.
As to claim 15 the claim is interpreted and rejected as in claim 1.
As to claim 16 the claim is interpreted and rejected as in claim 2.
As to claim 17 the claim is interpreted and rejected as in claim 4.
As to claim 18 the claim is interpreted and rejected as in claim 5.
As to claim 19 the claim is interpreted and rejected as in claim 6.
As to claim 20 the claim is interpreted and rejected as in claim 11.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over of Lexen (WO 2014/133425) in view of Baek (US 2013/0080018), and Tulpule (US 2020/0276974) as applied to claim 1 above and in further view of Lahti (US 2021/0213948)
As to claim 7 Lathi teaches a system further comprising at least one of: 
a location sensor located in or on the following vehicle and configured to detect data corresponding to a current location of the following vehicle (Paragraph 31); or 
a speed sensor located in or on the following vehicle and configured to detect a speed of the following vehicle (Paragraph 25), and
wherein the ECU is further configured to determine the optimal distance based on at least one of the current location of the following vehicle or the speed of the following vehicle (Paragraph 72).
It would have been obvious to one of ordinary skill to modify Lexen to include the teachings of a location sensor for the purpose of determining the location of the vehicles relative to each other.
As to claim 8 Lathi a system wherein the ECU is further configured to determine the optimal distance based on the current location of the following vehicle and the speed of the following vehicle (Paragraph 31, 72).
As to claim 9 Lahti teaches a system wherein at least one of the sensor or another sensor is configured to detect road data on a current or upcoming roadway of the following vehicle, the road data including at least one of: a tunnel; an overpass; a grade; a curve; a wind speed; a wind direction; precipitation; a temperature; or an elevation, and wherein the ECU is further configured to determine the optimal distance based on the detected road data (Paragraph 24).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
9/24/2022